UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4579
JOSEPH TITO GRIN, a/k/a Jo Jo,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-98-257)

                      Submitted: July 10, 2001

                      Decided: July 31, 2001

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Remanded with instructions by unpublished per curiam opinion.


                            COUNSEL

Joseph M. Wilson, Jr., BROWNE, FLEBOTTE, WILSON & HORN,
P.L.L.C., Durham, North Carolina, for Appellant. Benjamin H. White,
Jr., United States Attorney, Steven H. Levin, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. GRIN
                              OPINION

PER CURIAM:

   Joseph Tito Grin appeals from the sentence imposed for his convic-
tion for conspiracy to distribute cocaine and crack cocaine. The judg-
ment and commitment order was entered on July 18, 2000. On August
11, 2000, Grin filed a notice of appeal. No extension of time to appeal
was granted by the district court, and Grin did not request an exten-
sion of time.

   In criminal cases, a defendant must file his notice of appeal within
ten days of the entry of judgment. Fed. R. App. P. 4(b). With or with-
out a motion, the district court may grant an extension of this time up
to thirty days upon a showing of good cause or excusable neglect.
Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353
(4th Cir. 1985). If the defendant files his notice of appeal outside the
ten-day appeal period, but within the thirty-day extension period, the
district court must make factual findings concerning whether there
was excusable neglect that warrants an extension of the appeal period.
See Reyes, 759 F.2d at 353-54.

   Grin filed his notice of appeal twenty-four days after the district
court entered its judgment. While this filing was after the ten-day
limit, it was within the thirty-day extension period applicable upon a
showing of excusable neglect or good cause. Because the district
court made no factual findings on this issue, we remand the case to
the district court with instructions to make factual findings concerning
whether there was excusable neglect or good cause warranting an
extension of the ten-day appeal period. We dispense with oral argu-
ment, because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                REMANDED WITH INSTRUCTIONS